Detailed Action
This is the first office action on the merits for US application number 16/984,563. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.


Election/Restrictions
Applicant’s election of species c), Figs. 16-18, in the reply filed on August 24, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
As to claim 12, the specification lacks support for the claimed frame including an installation tool engaging portion (claim 12 line 1) and first and second angled surfaces (claim 1 lines 2). Examiner notes that no disclosed embodiment shows these features on a single structure. Instead, the disclosed frame 126 includes an installation tool engaging portion 192 in the non-elected embodiment of Figs. 19-21 but the carriage 200 includes first and second angled surfaces. In the elected embodiment, screw support 160B/60B is disclosed and shown to include installation tool engaging portion 192 (¶73), the carriage 200B comprises first and second angled surfaces, and the frame 126 is positioned in between the screw support and the carriage. Examiner suggests cancelling claim 12.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "160B" and "60B" have both been used to designate a screw support in paragraphs 51, 52, and 73 and Figs. 16-18.  Examiner suggests amending the screw support 60B in paragraph 73 to 160B.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the frame that includes an installation tool engaging portion of claim 12 along with the angled surfaces of claim 1 line 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim(s) 1 and 14 is/are objected to because of the following informalities:  
Claim 1 lines 11-12 should read “at least a portion of the connector is received in the recess of the first endplate and at least another portion of the connector”.  
Claim 14 lines 12-14 should read “at least a portion of the flanged portion of the connector is received in the recess of the first endplate and at least another portion of the flanged portion of the connector”.  
Claim 14 line 15 should read “the flanged portion [[from]]of the connector and the recess of the first endplate”.
Claim 14 line 17 should read “the flanged portion [[from]]of the connector and the recess of the second endplate”.
Claim 14 line 18 should read “a dovetail connection,”.
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 and 13-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10/765,528 (appl. 14/929,569). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims are drawn to a genus of the species of U.S. Patent No. 10/765,528.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 1-14 and 16-19 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Greenhalgh et al. (US 2011/0282453, hereinafter “Greenhalgh”).
As to claim 1, Greenhalgh discloses an expandable intervertebral spacer (Figs. 41a-44c, 47a, and 47b), the spacer comprising: a frame (108) having a first angled surface (see illustration of Figs. 47a and 47b) and a second angled surface (see illustration of Figs. 47a and 47b); a connector (96, 170b, and 308, ¶131) having an upper surface (top surfaces of 96 as shown in Fig. 41c) and a lower surface (bottom surfaces of 96 as shown in Fig. 41c); a first endplate (6) having an upper surface (see illustration of Figs. 47a and 47b) and at least one angled surface (see illustration of Figs. 47a and 47b) capable of engageable with first angled surface of the frame (Fig. 41b); a second endplate (10) having a lower surface (see illustration of Figs. 47a and 47b) and at least one angled surface (see illustration of Figs. 47a and 47b) capable of engaging with second angled surface of the frame (Fig. 41b); an actuating screw (170a) contacting the connector and the frame (Fig. 41a,¶s 130 and 140), rotation of the actuating screw results in the first endplate and the second endplate moving away from each other from a first position (Figs. 41a-41d) to a second position (Figs. 43a-43d), wherein the first endplate and the second endplate each include a recess (see illustration of Figs. 47a and 47b), at least a portion of the connector is received in the recess of the first endplate and at least another portion of the connector is received in the recess of the second endplate (Figs. 41b, 41d, 43b, and 43d), and wherein the spacer has a curved longitudinal axis (Figs. 41a and 43a) when viewed from a position normal to the upper surface of the first endplate (Figs. 41a and 43a). 
As to claim 2, Greenhalgh discloses that in the second position the upper surface of the connector is not generally aligned with the upper surface of the first endplate (Fig. 43c) and the lower surface of the connector is not aligned with the lower surface of the second endplate (Fig. 43c). 
As to claim 3, Greenhalgh discloses that in the second position the upper surface of the first endplate is located above the upper surface of the connector (Fig. 43c) and the lower surface of the second endplate is located below is the lower surface of the connector (Fig. 43c). 
As to claim 4, Greenhalgh discloses that the connector includes a flanged portion (see illustration of Figs. 47a and 47b) at least a portion of the flanged portion is received in the recess of the first endplate (Figs. 41b and 43d) and at least a portion of the flanged portion is received in the recess of the second endplate (Figs. 41b and 43d). 
As to claim 5, Greenhalgh discloses that the flanged portion of the connector and the recess of the first endplate form a dovetail connection (Figs. 41b-41d, 43b-43d, 47a, and 47b) and wherein the flanged portion of the connector and the recess of the second endplate form a dovetail connection (Figs. 41b-41d, 43b-43d, 47a, and 47b). 
As to claim 6, Greenhalgh discloses that the recess of the first endplate and the recess of the second endplate both extend generally vertically (Figs. 41b-41d, 43b-43d, 47a, and 47b). 
As to claim 7, Greenhalgh discloses that the flanged portion of the connector that is received in the recesses of the first and second endplates slides within the recesses of the first and second endplates when the first and second endplates move from the first position to the second position (Figs. 41b-41d, 43b-43d, 47a, and 47b). 
As to claim 8, Greenhalgh discloses that the first endplate, the second endplate and the frame each include at least one vertically extending through hole (see illustration of Figs. 47a and 47b). 
As to claim 9, Greenhalgh discloses that the through holes of the first endplate, the second endplate, and the frame are at least partially aligned vertically in the first position and in the second position (Figs. 41a and 43a). 
As to claim 10, Greenhalgh discloses that the first endplate and the second endplate each have a distal portion and a proximal portion (left and right portions as shown in Figs. 47a and 47b), the distal portions of the first and second endplates are at least partially arcuate (Figs. 41a, 41d, 43a, 43d, 47a and 47b). 
As to claim 11, Greenhalgh discloses that the first endplate includes a plurality of protrusions on the upper surface and the second endplate includes a plurality of protrusions on the lower endplate (Figs. 41a, 41d, 43a, 43d, 47a and 47b).
As to claim 12, Greenhalgh discloses the frame includes an installation tool engaging portion (302a, 304, Figs. 41a, 42a, 47a, and 47b, ¶121). 
As to claim 13, Greenhalgh discloses that rotation of the actuation screw in a first direction results in the first endplate and the second endplate moving away from each other (Figs. 41a-41d, 43a-43d, 47a, and 47b, ¶130) and rotation of the actuation screw in a second direction results in the first endplate and the second endplate moving toward each other (Figs. 41a-41d, 43a-43d, 47a, and 47b, ¶140).

As to claim 14, Greenhalgh discloses an expandable intervertebral spacer (Figs. 41a-44c, 47a, and 47b), the spacer comprising: a frame (108) having a first angled surface (see illustration of Figs. 47a and 47b) sloping in a first direction (Fig. 41c) and a second angled surface (see illustration of Figs. 47a and 47b) sloping in a second direction (Fig. 41c); a connector (96, 170b, and 308, ¶131) having an upper surface (top surfaces of 96 as shown in Fig. 41c) and a lower surface (bottom surfaces of 96 as shown in Fig. 41c) and a flanged portion (96); a first endplate (6) having an upper surface (see illustration of Figs. 47a and 47b) and at least one angled surface (see illustration of Figs. 47a and 47b) capable of engageable with first angled surface of the frame (Fig. 41b); a second endplate (10) having a lower surface (see illustration of Figs. 47a and 47b) and at least one angled surface (see illustration of Figs. 47a and 47b) capable of engaging with second angled surface of the frame (Fig. 41b); an actuating screw (170a) contacting the connector and the frame (Fig. 41a,¶s 130 and 140), rotation of the actuating screw in a first direction results in the first endplate and the second endplate moving away from each other from a first position (Figs. 41a-41d) to a second position (Figs. 43a-43d), wherein the first endplate and the second endplate each include a recess (see illustration of Figs. 47a and 47b), at least a portion of the flanged portion of the connector is received in the recess of the first endplate and at least another portion of the flanged portion of the connector is received in the recess of the second endplate (Figs. 41b, 41d, 43b, and 43d), wherein the flanged portion of the connector and the recess of the first endplate form a dovetail connection (Figs. 41b-41d, 43b-43d, 47a, and 47b) and wherein the flanged portion of the connector and the recess of the second endplate form a dovetail connection (Figs. 41b-41d, 43b-43d, 47a, and 47b), and wherein the spacer has a curved longitudinal axis (Figs. 41a and 43a) when viewed from a position normal to the upper surface of the first endplate (Figs. 41a and 43a). 
As to claim 16, Greenhalgh discloses that the second position the upper surface of the first endplate is located above the upper surface of the connector (Fig. 43c) and the lower surface of the second endplate is located below is the lower surface of the connector (Fig. 43c). 
As to claim 17, Greenhalgh discloses that the recess of the first endplate and the recess of the second endplate both extend generally vertically (Figs. 41b-41d, 43b-43d, 47a, and 47b). 
As to claim 18, Greenhalgh discloses that the flanged portion of the connector that is received in the recesses of the first and second endplates slides within the recesses of the first and second endplates when the first and second endplates move from the first position to the second position (Figs. 41b-41d, 43b-43d, 47a, and 47b). 
As to claim 19, Greenhalgh discloses that the first endplate, the second endplate and the frame each include at least one vertically extending through hole (see illustration of Figs. 47a and 47b).


    PNG
    media_image1.png
    951
    1032
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 15 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Greenhalgh in view of Matthis et al. (US 2008/0147193, hereinafter “Matthis”).
As to claim 15, Greenhalgh discloses the invention of claim 14 as well as that the first position the upper surface of the connector is generally aligned with the upper surface of the first endplate (Fig. 41c). 
Greenhalgh is silent to the lower surface of the connector is generally aligned with the lower surface of the second endplate. 
Matthis teaches an expandable intervertebral spacer (Figs. 1-14 and 19-25e), the spacer comprising: a frame (20) having a first angled surface (21) sloping in a first direction (Figs. 1, 23, and 24) and a second angled surface (22) sloping in a second direction (Figs. 1, 23, and 24); a connector (15, 20’, 11’, Fig. 1) having an upper surface (21’) and a lower surface (22’); a first endplate (300) having an upper surface (top surface as shown in Figs. 19, 23, and 24) and at least one angled surface (31) capable of engageable with first angled surface of the frame (Figs. 1, 23, and 24); a second endplate (300’) having a lower surface (bottom surface as shown in Figs. 23 and 24) and at least one angled surface (upper surface as shown in Figs. 23 and 24) capable of engaging with second angled surface of the frame (Figs. 23 and 24); an actuating screw (11) contacting the connector and the frame (Figs. 23 and 24), rotation of the actuating screw in a first direction results in the first endplate and the second endplate moving away from each other from a first position (Fig. 23) to a second position (Fig. 24), wherein the spacer has a curved longitudinal axis (Fig. 20) when viewed from a position normal to the upper surface of the first endplate (Fig. 20); wherein the first position the upper surface of the connector is generally aligned with the upper surface of the first endplate (Figs. 2, 21, and 23) and the lower surface of the connector is generally aligned with the lower surface of the second endplate (Figs. 2, 21, and 23). 
One of ordinary skill in the art at the time of the invention would have been motivated to modify the angled surfaces of the second end plate and the lower angled surfaces of the frame and connector as disclosed by Greenhalgh to be at similar sloped angles to those of the first endplate and upper angled surfaces of the frame and connector as taught by Matthis in order to form an expandable vertebral implant that is symmetrical from top to bottom (Matthis Figs. 23 and 24). That is, it would have been an obvious matter of design choice to one skilled in the art at the time the invention was made to construct the angled surfaces of the second end plate and the lower angled surfaces of the frame and connector of Greenhalgh o be at similar sloped angles to those of the first endplate and upper angled surfaces of the frame and connector as taught by Matthis, since applicant has not disclosed that such solve any stated problem or is anything more than one of numerous shapes or configurations a person ordinary skill in the art would find obvious for the purpose of providing an expandable vertebral implant that is symmetrical from top to bottom (Matthis Figs. 23 and 24).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY R SIPP whose telephone number is (313)446-6553.  The examiner can normally be reached on Mon - Thurs 6-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice or telephone the Examiner.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMY R SIPP/Primary Examiner, Art Unit 3775